DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species III, claims 1-4, 6, 8-14 and 16-19, in the reply filed on July 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 7, 15 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 16, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 6 and 9-14 and 16-19 are objected to because of the following informalities: "Is" should be removed before "further" (claim 4, line 2); a comma should be inserted after "device" (claims 9 and 16, line 1); "a" should be inserted before "peak . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 12, 13 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. i) The as-filed specification discloses: "the buffer layer may be one or more of Ta, TaN, Zr, ZrN, Nb, NbN, Mo, MoN, TiN, W, WN, and Ru. An upper template layer 23 made of NiW, NiMo, NiCr, NiFeCr, Hf …" ([0031], lines 8-11); "Layer 21 preferably is one or more of Mg, Al, Si, C, B, Mn, Rb, Zn, and Ti …. Non-crystalline or nano-crystalline (grain size<5 nm) layer 22 is made of TaN, SiN, or CoFeM where M is one of consisting of Zr, ZrN, Nb, NbN, Mo, MoN, TiN, W, WN, Ru, Ta and TaN", as recited in claims 1 and 13; "the first smooth layer includes a material selected from the group consisting of Mg, Al, Si, C, B, Mn, Rb, Zn, and Ti", "the second smooth layer being formed of a material selected from the group consisting of TaN, SiN, or CoFeM wherein M is one of B, P, Ta, Zr, Si, Cu, Hf, Mo, W and Nb", and "the template layer including a material selected from the group consisting of NiW, NiMo, NiCr, NiFeCr, and Hf", as recited in claim 16; ii) there appears to be no adequate description in the specification for the claim limitations of "the second smoothing layer has a higher resputtering rate than the first smoothing layer", as recited in claim 12 (note: [0034], lines 18-10 discloses "layer 21 has a resputtering rate from 2 to 20 times that of layer 22"; "a buffer layer disposed over the substrate between the seed layer and the substrate", as recited in claim 13 and "a buffer layer disposed over a substrate; a seed layer disposed directly on the buffer layer", as recited in claim 16 (note: paragraph [0034] and Fig. 2 disclose that seed layer (stack) including a buffer layer). For examination purposes, the examiner has interpreted this limitation to mean that "… a material selected from one of …" and "the first smoothing layer has a higher resputtering rate than the second smoothing layer". Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 9-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed limitation of "a material", as recited in claim 16, line 5, is unclear as to whether said limitation is the same as or different from "a material", as recited in claim 16, line 4.
The term "about" in claims 10 and 17 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claimed limitation of "the second smoothing layer has a higher resputtering rate than the first smoothing layer", as recited in claim 12, is unclear as to a resputtering rate of the second smoothing layer is higher than what of the first smoothing layer applicant refers.
The claimed limitation of "a buffer layer disposed over the substrate between the seed layer and the substrate", as recited in claim 13, is unclear as to how a buffer layer can be disposed between itself and the substrate since a buffer layer is a part of the seed layer (note: the cited limitation is inconsistent with paragraph [0034] and Fig. 2: "the seed layer (stack) 24 includes a bottom seed (buffer) layer 20"). See MPEP 2173.03.
The claimed limitation of "a seed layer disposed directly on the buffer layer", as recited in claim 16, is unclear as to how a seed layer can be disposed directly on itself since a buffer layer is a part of the seed layer (note: the cited limitation is inconsistent with paragraph [0034] and Fig. 2: "the seed layer (stack) 24 includes a bottom seed (buffer) layer 20"). See MPEP 2173.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 12, 13 and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beach et al. (2014/0070341).
As for claim 9, Beach et al. show in Fig. 9 and related text a device comprising: 
a substrate 20; 
a seed layer M1/M2 of 21/(first pair of A1/A2 of bottom portion) of 22 disposed over the substrate, the seed layer including: 
     a first smoothing layer M1 (Mg) made of a material having a first bond energy (note: the bond energy of Mg-Mg is 8.522(4) kJ/mol at 298 K according to a table of values found in https://labs.chem.ucsb.edu/zakarian/armen/11---bonddissociationenergy.pdf) and a first weight (Z of Mg is 12); 

     a template layer (first pair of A1/A2 of bottom portion) of 22 disposed directly on the second smoothing layer, the template layer having a (111) crystal orientation ([0031]).

As for claim 12, Beach et al. show the second smoothing layer has a higher resputtering rate than the first smoothing layer ([0035], lines 10-14).

As for claim 13, Beach et al. show a buffer layer Ta of 21 disposed over the substrate between the seed layer and the substrate, and wherein the buffer layer includes a material selected from the group consisting of Zr, ZrN, Nb, NbN, Mo, MoN, TiN, W, WN, Ru, Ta and TaN ([0035], lines 7, 8 and 12).

As for claim 14, Beach et al. show a reference layer 30 disposed over the seed layer; 
a tunnel barrier layer 25 disposed over the reference layer; 
a free layer 24b disposed over the tunnel barrier layer; and 
another seed layer 29c/23b disposed over the free layer, the another seed layer including: 

     a fourth smoothing layer 23b disposed on the third smoothing layer, the fourth smoothing layer having a fourth bond energy (bond energy of Rh-Rh is 285(21) kJ/mol at 298 K) and a fourth weight (z of Rh is 45), the fourth bond energy being greater than the third bond energy and the fourth weight being greater than the third weight; and 
     another template layer (first three pairs of A1/A2 of bottom portion) of 31 disposed directly on the fourth smoothing layer, the another template layer having a (111) crystal orientation ([0031]). 

Claim(s) 16 and 18, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gan et al. (2015/0340598).
As for claims 16 and 18, Gan et al. show in Fig. 6 and related text a device 160 comprising: 
a buffer layer 125 disposed over a substrate 144; 
a seed layer 122 disposed directly on the buffer layer, the seed layer including: 
     a first smoothing layer 132 (i.e. Ti) made of a material having a first bond energy (bond energy of Ti-Ti is 141(21) kJ/mol at 298 K), the first smoothing layer includes a material selected from the group consisting of Mg, Al, Si, C, B, Mn, Rb, Zn, and Ti ([0026]); 
     a second smoothing layer 134 (i.e. CoFeB) disposed directly on the first smoothing layer, the second smoothing layer having a second bond energy (bond energies of Co-Co is 167(25) kJ/mol, B-B is 297(21) kJ/mol, at 298 K, respectively) that is greater than the first bond energy, the second smoothing layer being formed of a CoFeM where M is one of B, P, Ta, Zr, Si, Cu, Hf, Mo, W, and Nb ([0029], [0027], [0030], line 3); and 
     a template layer 146 disposed directly on the second smoothing layer, the template layer including a material selected from the group consisting of NiW, NiMo, NiCr, NiFeCr, and Hf ([0042], lines 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (2014/0070341).
Baech et al. disclosed substantially the entire claimed invention, as applied to claim 9 above, except the second smoothing layer has a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second smoothing layer having a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (2014/0070341) in view Nakabayashi et al. (2005/0024793).
Baech et al. disclosed substantially the entire claimed invention, as applied to claim 9 above, except the second smoothing layer is a nano-crystalline with grain size of less than 5 nm. 
Nakabayshi et al. teach in Fig. 18 and related text that a nano-crystalline with grain size of less than 5nm generated in 6 nm thick of (Ni0.8Fe0.2)100-xCrx seed layer, when x= 60%.
Baech et al. and Nakabashi et al.  are analogous art because they are directed to multilayer structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Baech et al. with the specified feature(s) of Nakabashi et al. because they are from the same field of endeavor.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second smoothing layer being a nano-crystalline with grain size of less than 5 nm, as taught by Nakabashi et al., in Baech et al.'s device, in order to reduce magnetic field and improve the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claims 16-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (2014/0070341) in view of Gan et al. (2015/0340598).
As for claims 16 and 18, Baech et al. show in Fig. a device comprising: 
a buffer layer Ta of 21 disposed over a substrate; 
a seed layer M1/M2/(first pair of A1/A2 of bottom portion) of 22 disposed directly on the buffer layer, the seed layer including: 
     a first smoothing layer M1 made of a material having a first bond energy, the first smoothing layer includes a material selected from the group consisting of Mg, Al, Si, C, B, Mn, Rb, Zn, and Ti; 
     a second smoothing layer M2 disposed directly on the first smoothing layer, the second smoothing layer having a second bond energy that is greater than the first bond energy; and 
     a template layer (first pair of A1/A2 of bottom portion) of 22 disposed directly on the second smoothing layer. 

Gan et al. teach in Fig. 6 and related text the second smoothing layer 134 being formed of a material selected from the group consisting of TaN, SiN, or CoFeM where M is one of B, P, Ta, Zr, Si, Cu, Hf, Mo, W, and Nb; and 
and the template layer 146 including a material selected from the group consisting of NiW, NiMo, NiCr, NiFeCr, and Hf.
Baech et al. and Gan et al. are analogous art because they are directed to multilayer structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Baech et al. with the specified feature(s) of Gan et al. because they are from the same field of endeavor.
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use TaN, SiN, or CoFeM where M is one of B, P, Ta, Zr, Si, Cu, Hf, Mo, W, and Nb, as the second smoothing layer; and NiW, NiMo, NiCr, NiFeCr, and Hf, as the template layer, as taught by Gan et al., in Baech et al.'s device, in order to improve roughness and promote a (111) crystal orientation in an overlayer. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 17, Baech et al. and Gan et al. disclosed substantially the entire claimed invention, as applied to claim 16 above, except the second smoothing layer has 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second smoothing layer having a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range; and the template layer having a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 19, the combined device shows a reference layer 30 disposed over the seed layer (Beach: Fig. 9); 

a free layer 24b disposed over the tunnel barrier layer; 
a spacer layer 29c/23b/29d disposed over the free layer; 
another seed layer (A2/A1 of) 31/(bottom portion of Ru of) 27 disposed over the free layer, the another seed layer including: 
     a third smoothing layer (A2 of lower portion of) 31 (i.e. Mg) made of a material having a third bond energy and a third weight ([0030]); 
     a fourth smoothing layer (A1 of middle portion of) 31 (i.e. CoFe) disposed on the third smoothing layer, the fourth smoothing layer having a fourth bond energy and a fourth weight, the fourth bond energy being greater than the third bond energy and the fourth weight being greater than the third weight ([0030]); and 
     another template layer disposed directly on the fourth smoothing layer, the another template layer having a (111) crystal orientation ([0031]); 
a dipole layer (top portion of) Ru of 27 disposed over the another seed layer; 
a capping layer Ta of 27 disposed over the dipole layer; and 
a top electrode Ru of 27 disposed over the capping layer ([0042], line 5).

Claims 9, 10, 12 and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (2015/0340598) in view of Beach et al. (2014/0070341).
As for claim 9, Gan et al. show in Fig. 6 and related text a device 160 comprising: 
a substrate 144; 
a seed layer 122 disposed over the substrate, the seed layer including: 

     a second smoothing layer 134 (i.e. CoFeB) disposed on the first smoothing layer, the second smoothing layer having a second bond energy and a second weight, the second bond energy being greater than the first bond energy and the second weight being greater than the first weight ([0029], [0027], [0030], line 3); and 
     a template layer 146 disposed directly on the second smoothing layer ([0042], lines 5-6).
Gan et al. do not disclose the template layer having a (111) crystal orientation.
Beach et al. teach in Fig. 9 and related text the template layer 30 having a (111) crystal orientation ([0035], lines 14-16).
Gan et al. and Baech et al. are analogous art because they are directed to multilayer structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gan et al. with the specified feature(s) of Beach et al. because they are from the same field of endeavor.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the template layer having a (111) crystal orientation, as taught by Baech et al., in Gan et al.'s device, in order to higher magnetic flux density value, lower coercive force and improve the performance of the device.

As for claim 10, Gan et al. and Baech et al. disclosed substantially the entire claimed invention, as applied to claim 9 above, except the second smoothing layer has a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art. 

As for claim 12, the combined device shows the second smoothing layer has a higher resputtering rate than the first smoothing layer (Gan: [0026]-[0031], i.e. Mg used as the first smoothing layer and CoFeB used as the second smoothing layer).

As for claim 13, the combined device shows a buffer layer 146 disposed over the substrate between the seed layer and the substrate, and wherein the buffer layer Ta and TaN (Gan: Fig. 6; [0042], lines 5-6).

Claim 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (2015/0340598).
Gan et al. disclosed substantially the entire claimed invention, as applied to claim 16 above, except the second smoothing layer has a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range; and wherein the template layer has a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second smoothing layer having a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range; and the template layer having a top surface having peak to peak roughness between peaks of about 0.5 nm over a 100 nm range, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 1,115,892. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of U.S. Patent No. 1,115,892 anticipate claim 1.

Claims 2-4, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 1,115,892 in view of Beach et al. (2014/0070341). 
As for claim 2-4, 6 and 8, claims 1 and 2 of U.S. Patent No. 1,015,892 disclosed substantially the entire claimed invention, as applied to claim 1 above, except a magnetic layer disposed over the template layer, wherein the magnetic layer contacts the top surface of the template layer, and is a reference layer in a first magnetic tunnel 
Beach et al. teach in Fig. 4 (or 6) and related text:
As for claim 2, a magnetic layer 28 or 32 disposed over the template layer 21, wherein the magnetic layer contacts the top surface of the template layer, and is a reference layer 28 in a first magnetic tunnel junction (MTJ) 28/25/26/27 having a bottom spin valve configuration (Fig. 4), or is a free layer 32 in a second MTJ 32/25/22/27 with a top spin valve configuration (Fig. 6). 

As for claim 3, a magnetic layer 28 or 32 disposed over the template layer, wherein the magnetic layer is a reference layer 28, a free layer 32, or a dipole layer in a 

As for claim 4, the first MTJ is further comprised of a tunnel barrier layer 25 on the reference layer, a free layer 26 on the tunnel barrier layer, and a capping layer 27 (Fig. 4; [0035]).

As for claim 6, the reference layer has a synthetic antiparallel (SyAP) configuration with a second reference layer contacting the top surface of the template layer, a middle anti-ferromagnetic coupling layer, and a first reference layer disposed over the middle anti-ferromagnetic coupling layer ([0036], lines 1-8). 

As for claim 8, a magnetic layer disposed over the template layer, wherein the magnetic layer comprises a laminated stack (D/X)n where D is Co, CoFe, or CoFeR, X is Pt, Pd, Ni, NiCo, Ni/Pt, or NiFe, n is from 2 to 30, and R is one of Mo, Mg, Ta, W, or Cr ([0030], [0036], lines 1-8).
U.S. Patent No. 1,115,892 and Beach et al. are analogous art because they are directed to a multilayer structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify U.S. Patent No. 1,115,892 with the specified feature(s) of Beach et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include a magnetic layer disposed over the template layer, wherein the magnetic layer contacts the top surface of the template layer, and is a reference layer in a first magnetic tunnel junction (MTJ) having a bottom spin valve configuration, or is a free layer in a second MTJ with a top spin valve configuration; a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MEIYA LI/
Primary Examiner, Art Unit 2811